Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 1.4 EXECUTION FIRST HORIZON ASSET SECURITIES INC. MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2007-FA4 TERMS AGREEMENT (to Underwriting Agreement, dated March 24, 2006 among the Company, First Horizon Home Loan Corporation and the Underwriter) First Horizon Asset Securities Inc. 4000 Horizon Way Irving, Texas 75063 Charlotte, North Carolina June 27, 2007 Banc of America Securities LLC (the  Underwriter ) agrees, subject to the terms and provisions herein and of the captioned Underwriting Agreement (the  Underwriting Agreement ), to purchase such Classes of Series 2007-FA4 Certificates specified in Section 2(a) hereof (the  Offered Certificates ). This letter supplements and modifies the Underwriting Agreement solely as it relates to the purchase and sale of the Offered Certificates described below.
